reed v. lindeau



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-301-CV





ZOE ANN REED, AS GUARDIAN OF 	APPELLANTS

VERA MARCIA REED, AND PAULA REED 

TOLLETT, AS NEXT FRIEND OF VERA 

MARCIA REED, AND AS REPRESENTATIVES 

OF VERA MARCIA REED, A NON COMPOS

MENTIS INDIVIDUAL	



V.



ERIC EUGENE LINDEAU, INDIVIDUALLY, AND 	APPELLEES

LYNNETTA VANICE CHEEKS, INDIVIDUALLY, AND 

BETTY SEYSTER GASKILL, INDIVIDUALLY, AND 

JOHNNIE ELIA BENSON, INDIVIDUALLY, AND 

WESTCHESTER RETIREMENT COMMUNITIES, 

INCORPORATED D/B/A WESTCHESTER PLAZA	



------------



FROM THE 67
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


Appellants Zoe Ann Reed as guardian and representative of Vera Marcia Reed and Paula Reed Tollett as next friend and representative of Vera Marcia Reed filed a notice of appeal from a summary judgment.  Our review of the record revealed that the September 15, 2003 order granting summary judgment does not dispose of Westchester Retirement Communities, Incorporated d/b/a Westchester Plaza.  Because the summary judgment order does not dispose of all parties in the case and does not appear to be a final appealable order,
(footnote: 2) we sent the parties a letter communicating our concerns that we may have no jurisdiction over this appeal and requesting a response showing grounds for continuing the appeal.  Neither party responded.  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 3)
								PER CURIAM



PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  January 15, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See 
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 192-93 (Tex. 2001).


3:See
 
Tex. R. App. P.
 42.3(a).